1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    CHARLOTTE SPADARO,                          Case No. 5:19-cv-01054-CJC-SHK

13                                   Plaintiff,
                                                  ORDER ACCEPTING FINDINGS
14                       v.                       AND RECOMMENDATION OF
                                                  UNITED STATES MAGISTRATE
15    COUNTY OF SAN BERNARDINO,                   JUDGE
      et al.,
16
                                   Defendants.
17
18
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
19
     relevant records on file, and the Report and Recommendation of the United States
20
     Magistrate Judge. The Court has engaged in de novo review of those portions of
21
     the Report to which Plaintiff has objected. Court accepts the findings and
22
     recommendation of the Magistrate Judge.
23
           IT IS THEREFORE ORDERED that:
24
           (1) Defendant County of San Bernardino’s Motion to Dismiss is
25
           GRANTED IN PART and DENIED IN PART;
26
           (2) Plaintiff’s Claim 1, violation of the Fourth Amendment by the seizure of
27
           Plaintiff’s dog, is DISMISSED WITH PREJUDICE because it is time‐barred; and
28
 1         (3) Plaintiff’s Claim 2, malicious prosecution against Defendant County of
 2         San Bernardino and any unnamed defendants is DISMISSED WITHOUT
 3         PREJUDICE.
 4         If Plaintiff files a first amended complaint (“FAC”) seeking to correct the
 5   deficiencies in the remaining claim of malicious prosecution against the County of
 6   San Bernardino and unnamed defendants, the FAC must be filed within fourteen
 7   days of the date of this order. Failure to do so will result in the original Complaint
 8   serving as the operative complaint moving forward. Plaintiff is reminded that she
 9   cannot include in the caption or body of a FAC any new defendants or new
10   allegations that are not reasonably related to the claims asserted in the original
11   Complaint. If Plaintiff does not file a FAC, remaining Defendant Officer Brawley
12   shall have ten days from the expiration of the aforementioned deadline to answer
13   or otherwise respond to the Complaint in accordance with the Local Rules.
14
15
16   Dated: February 24, 2020
17                                           HONORABLE CORMAC J. CARNEY
                                             United States District Judge
18
19
20
21
22
23
24
25
26
27
28                                              2
